Citation Nr: 0917213	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  02-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 

2.  Entitlement to service connection for arthritis of the 
left foot.  

3.  Entitlement to service connection for arthritis of the 
right knee on a direct or presumptive basis.

4.  Entitlement to service connection for arthritis of the 
right knee on a secondary basis.

5.  Entitlement to service connection for arthritis of the 
low back on a direct or presumptive basis.

6.  Entitlement to service connection for arthritis of the 
low back on a secondary basis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION


The Veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In October 2007, the Board remanded the case for further 
evidentiary development.  The case has since returned to the 
Board for further appellate action.

The Board notes that in November 2007, pursuant to 
clarification requested by the originating agency, the 
Veteran clarified that his arthritis claim relates to his 
left foot, right knee, and low back.  The Board has framed 
the arthritis issue accordingly.

The issues of entitlement to service connection for arthritis 
of the right knee and low back on a secondary basis are 
addressed in the REMAND that follows the order section of 
this decision.



FINDINGS OF FACT

1.  A right foot disability was not present in service, and 
no current disability of the right foot is etiologically 
related to service.

2.  Arthritis of the low back, left foot or right knee was 
not present in service or manifested within one year 
thereafter, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the right foot during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Arthritis of the low back, left foot and right knee was 
not incurred in or aggravated by active duty, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in January 2006, after its initial 
adjudication of the claim.  Notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities for which service connection is sought 
was sent in May 2007, also after the initial adjudication.  
However, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims in January 2009.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that any ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that § 1154(b) does not negate the need for 
competent evidence of a nexus between a current disability 
and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a right foot disability and for arthritis of 
the left foot, right knee, and low back.  He believes these 
conditions arose as a result of his active duty service.    

The Veteran's service treatment records show that he was seen 
in February 1967 because of pain and swelling of his right 
foot.  His history was noted to be positive for a fracture of 
the right medial malleolus four years earlier.  The 
impression following physical examination was contusion of 
the ankle.  Service treatment records are otherwise negative 
for evidence of any of the disabilities at issue.  On the 
examination for discharge in October 1967, the Veteran's 
feet, right knee and low back were found to be normal.  

The Veteran's original claim for VA compensation was received 
in June 1973.  At that time he was seeking service connection 
for a gunshot wound of the right leg and other disabilities, 
but did not mention either foot, his right knee or his low 
back.

The Veteran was afforded a VA examination in October 1973.  
It disclosed a small penetrating wound scar on the inner 
aspect of the middle one-third of the right leg.  The 
clinical examination disclosed no evidence of any disorder of 
either foot, the right knee or the low back.  An X-ray study 
of the right leg disclosed the presence of a metallic 
fragment over the medial posterior aspect of the leg, at 
about the junction of the middle and distal thirds.  

VA  outpatient treatment records from 2002 through 2007 
indicate that the Veteran has complained of an sought 
treatment for pain of his right foot, left foot, right knee, 
and back.  In January 2002 the Veteran complained of right 
foot pain, and an examination of the right lower extremity 
revealed some mild edema and some erythmia of the dorsal 
surface of the foot.  In March 2002, an examination of the 
lumbosacral spine showed slight spurring of the L5 vertebral 
body.  There was also evidence of degenerative joint disease 
of the apophyseal joint of L5-S1 on the right side.  In 
October 2004, it was noted that the Veteran had end stage 
bilateral knee osteoarthritis.  These records also indicate 
that the Veteran underwent hammertoe correction of the right 
foot in March 2004, and on the left foot in July 2005.  In 
July 2005, it was recorded that the Veteran had mild hallux 
valgus deformity of the left foot.

The Veteran was afforded a VA examination in March 2007.  At 
that time, the Veteran stated that he sprained his right foot 
in Vietnam on a few occasions.  He complained of pain on the 
top of his foot in the arch area with prolonged standing or 
walking without swelling or redness.  Upon examination, the 
examiner found normal alignment, no loss of arch on standing, 
calluses, vascular changes, hammertoes, claw toes or bunions.  
The Veteran was diagnosed with chronic strain of the right 
foot.  An MRI of the right foot also obtained in March 2007 
demonstrated hallux valgus, mild degenerative changes at the 
first metatarsalphalangeal joint, and arterial vascular 
calcification of the foot.

The Veteran was afforded another VA examination in October 
2008.  The diagnoses on this examination were right knee 
degenerative joint disease, right foot hallux valgus with 
degenerative joint disease, left foot hallux valgus with 
degenerative joint disease, and lumbar spine degenerative 
disc disease.  

Based upon the examination results and the review of the 
Veteran's medical records, the examiner opined that the 
Veteran's right knee degenerative joint disease, right and 
left foot hallux valgus with degenerative joint disease and 
lumbar spine degenerative disc disease are less likely than 
not caused by or a result of military service.  The examiner 
explained that the Veteran has osteoarthritis or degenerative 
joint disease, which is the most common form of arthritis.  
Although the Veteran contended that his service in the 
military caused stress on his joint and caused the 
development of arthritis, the examiner pointed out that there 
is no mention of joint problems until 1999, nearly 32 years 
since the Veteran's discharge from service.  The examiner 
also noted that the Veteran has a long standing history of 
working in a saw mill and lumbar yard, and this type of work 
requires prolonged standing on a hard surface.  The examiner 
attributed the Veteran's arthritis to his age and post-
service employment 

Statements from the Veteran indicate that he believes his 
feet, knee, and back conditions arose out of service, where 
he had to carry heavy backpacks while on patrol.  In a 
statement from the Veteran's brother, he indicated that the 
Veteran has suffered several injuries, including an injury to 
the right foot, as a result of his service.

Following its review of all of the evidence, the Board must 
conclude that the preponderance of the evidence is against 
these claims.  

The Veteran has not specifically alleged that any of these 
claimed conditions were incurred during combat service, 
competent evidence of the existence of the claimed 
disabilities during the pendency of these claims and 
competent evidence of a nexus between the claimed 
disabilities and active service is still required.  Although 
the service treatment records confirm that the Veteran 
complained of right foot pain and swelling, they do not show 
that he was found to have a disorder of either foot, the 
right knee or the low back, and do show that his feet, right 
knee and low back were found to be normal on the examination 
for discharge.  

To the extent the Veteran is claiming that he has had chronic 
problems with his feet, right knee and low back since 
service, the Board has not found the Veteran's statements to 
be sufficiently probative and credible to establish a 
continuity of symptomatology following discharge.  In this 
regard, the Board notes that he did not include any of these 
disabilities in his claim for VA compensation in June 1973 
and did not file a claim for service connection for any of 
these disabilities until more than 35 years following his 
discharge from service.  His statements linking these 
disabilities to service are based upon his recollection of 
events occurring many years ago and have been provided in 
support of his claim for VA compensation.  Moreover, no 
evidence of any of the claimed disabilities was found on the 
VA examination in June 1973, and there is no other medical 
evidence of the claimed disabilities until more than 30 years 
following his discharge from service.   

With respect to the Veteran's contention that the 
disabilities are etiologically related to incidents of his 
active service, such as carrying a heavy backpack, the Board 
notes that as a layperson without medical training the 
Veteran is not competent to render an opinion requiring 
medical expertise, to include an opinion linking the 
disorders to carrying a heavy backpack.  There is no medical 
evidence linking any of these claimed disabilities to 
service.  Moreover, the October 2008 VA medical opinion based 
on an examination of the Veteran and a review of the 
Veteran's pertinent history is against the claims. 

Accordingly, the Board must conclude that service connection 
is not warranted for any of the claimed disabilities on a 
direct or presumptive basis.  In reaching this decision, the 
Board has determined that the benefit-of-the-doubt rule is 
not applicable to these claims because the preponderance of 
the evidence is against the claims.


ORDER

Entitlement to service connection for a right foot disability 
is denied. 

Entitlement to service connection for arthritis of the left 
foot is denied.

Entitlement to service connection for arthritis of the right 
knee on a direct or presumptive basis is denied.

Entitlement to service connection for arthritis of the low 
back on a direct or presumptive basis is denied.


REMAND

The Board notes that the October 2008 VA examination report 
discussed above is in compliance with the Board's October 
2007 remand directive; however, after the issuance of the 
Board's remand, the Veteran also claimed that his right knee 
and low back disabilities are related to gait impairment 
caused by his service-connected left knee disability.  The 
October 2008 VA examination report confirms that the Veteran 
walks with an antalgic gait.  The examiner did not address 
whether the Veteran's low back disability or right knee 
disability is etiologically related to the service-connected 
left knee disability.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folders should be returned 
to the VA examiner who examined the 
Veteran in October 2008.  The examiner 
should be requested to prepare an 
addendum providing an opinion wit respect 
to the Veteran's right knee disability 
and low back disability as to whether 
there is a 50 percent or better 
probability that the disorder was caused 
or permanently worsened by Veteran's 
service-connected left knee disability.  
The rationale for each opinion expressed 
must also be provided.  If the October 
2008 examiner is no longer available, the 
claims folders should be reviewed by 
another physician with appropriate 
expertise who should be requested to 
provide the required opinions with 
supporting rationale.  Another 
examination of the Veteran should only be 
performed if deemed necessary by the 
person providing the opinions.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the appellant's claims for 
secondary service connection for 
arthritis of the right knee and low back.   
If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


